UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52692 DON MARCOS TRADING CO. (Exact name of registrant as specified in its charter) Florida 65-0921319 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1535 Southeast 17th Street, Suite 107, Ft. Lauderdale, Florida33316 (Address of principal executive offices) Registrant’s telephone number, including area code: (954) 356-8111 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained herein, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company.o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliatescomputed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter was$1,620,000 (based on 16,200,000 shares at $0.10 per share). The registrant had 48,300,000 shares of common stock outstanding as of March 31, 2011. DOCUMENTS INCORPORATED BY REFERENCE The following documents are incorporated herein by reference in Part IV, Item 15: (i) Registration Statement on Form SB-2, filed on May 15, 2007, as amended (Registration No. 333-142976); (ii) Annual Report on Form 10-KSB, filed on March 31, 2008; (iii) Current Report on Form 8-K, filed on April 30, 2008; (iv) Current Report on Form 8-K, filed on August 14, 2008; (v) Annual Report on Form 10-K, filed on April 14, 2009; (vi) Annual Report on Form 10-K, filed on April 14, 2010; and (vii) Quarterly Report on Form 10-Q, filed on November 18, 2010. TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 3 ITEM 1B. UNRESOLVED STAFF COMMENTS 3 ITEM 2. PROPERTIES 3 ITEM 3. LEGAL PROCEEDINGS 4 ITEM 4. (REMOVED AND RESERVED) 4 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 4 ITEM 6. SELECTED FINANCIAL DATA 5 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 5 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 9 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 9 ITEM 9A. CONTROLS AND PROCEDURES 9 ITEM 9B. OTHER INFORMATION 10 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 11 ITEM 11. EXECUTIVE COMPENSATION 12 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 14 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 14 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 15 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 16 SIGNATURES 17 i PART I ITEM 1. BUSINESS. Business Development We were incorporated on May 11, 1999 in the state of Florida to be the sole importer and distributor of Don Marcos Coffee. Business of Registrant Don Marcos Coffee is grown, roasted and packaged in Costa Rica by the Don Marcos Coffee Company, S.A., a Costa Rica company.On January 23, 2003, we entered into a Distributorship Agreement with Don Marcos Coffee Company, S.A.Don Marcos Coffee Company, S.A. is a licensed coffee exporter.Coffee exports are regulated by the National Costa Rican Coffee Institute (INCAFE). Don Marcos Coffee is a specialty grade coffee, sometimes called gourmet or premium coffee.Specialty coffees are made from exceptional beans grown only in ideal coffee-producing climates.They tend to feature distinctive flavors, which are shaped by the unique characteristics of the soil that produces them. Don Marcos Coffee is designated Strictly Hard Bean (SHB) by the grower, Don Marcos Coffee Company, S.A.SHB is part of a classification system for Costa Rican coffees, with the characteristic of being cultivated at an altitude higher than 3,900 feet above sea level.In Costa Rica, coffee trees that grow at this altitude produce higher quality beans that have a high density that holds in the nutrients and flavor the beans during roasting. The coffee is not roasted until the time of order for maximum freshness.It can be packaged ground or whole bean. We order coffee in quantities of 69 kilograms.This is the standard size export bag.For wholesale orders, the coffee is shipped to us in a 69 kilogram bulk pack. For retail sales, we use a custom printed, 12-ounce foil side gusseted bag.There are approximately 202 bags per order.The bags are dropped shipped by the bag manufacturer directly to Costa Rica.The bags are machine filled and machine sealed in Costa Rica.The filled bags are then shipped directly to our offices.In addition, we offer custom packaging for both resale and business promotion. We sell our coffee directly on our e-commerce website,www.donmarcos.com and plan to distribute coffee to specialty coffee stores and select restaurants as well. 1 Competition Although we face intense competition from numerous other coffee distributors, we believe that we can compete on the basis of the quality and uniqueness of our products.We believe our products are unique because: · Our coffee is specialty coffee.Specialty coffee is defined as a coffee that has no defects and has a distinctive flavor in the cup.Like wine and honey, specialty coffee has a unique flavor thanks to the micro-climates that produce it.Our coffee is full bodied with a sweet caramel taste. · Our coffee is Strictly Hard Bean.Strictly Hard Bean is part of a classification system for coffees, with the characteristic of being cultivated above 3,900 feet above sea level.In Costa Rica, coffee trees that grow at this altitude produce higher quality beans that have a high density that holds in the nutrients and flavor the beans during roasting. · Our packaging is unique in that our bag incorporates a one-way degassing valve to protect the freshness of the coffee. · Our coffee is processed under the highest quality standards, using the latest and most environmentally friendly machinery available. We maintain the strictest environmental standards concerning water quality, recycling and reforestation. However, many of our competitors are substantially larger, better financed and have superior resources compared to us.Therefore, there is no guarantee that we will be able to successfully compete with them. We have numerous competitors.Some of our competitors are large companies selling a large variety of products, including products that compete with our coffee.Competitors include Kraft General Foods, Inc., The Kroger Co., The Procter & Gamble Company, and Sara Lee Corporation.Our noteworthy competitors for specialty coffee include: 1.Caf Britt 2.Triangulo de Oro 3.Caf 1820 4.Volio 5.Caf Rey These are five popular coffee companies from Costa Rica.Other coffee companies, such as Peets and Starbucks, offer coffee from several regions of the world.The five competitors listed above are direct competitors of our company because they all produce only Costa Rican coffee like Don Marcos Coffee. Sources and Availability of Raw Material and Principal Suppliers Don Marcos Coffee is grown, roasted, and packaged in Costa Rica by the Don Marcos Coffee Company, S.A., a Costa Rica company.On January 23, 2003, we entered into a Distributorship Agreement with Don Marcos Coffee Company, S.A.The material terms of our Distributorship Agreement with Don Marcos Coffee Company, S.A. are: 2 · We have exclusive worldwide rights to distribute all coffee products of Don Marcos Coffee Company, S.A. · We have the right to appoint subdistributors, but have not done so yet. · We must place a minimum order of $200 with payment terms of net 30 days. · We have a 30 day right of inspection of the coffee. · The agreement has an initial term of five years with automatic five year renewals unless either party terminates in writing at least 90 days prior to the end of any term. · We pay the current market price for coffee when we place an order for coffee from Don Marcos Coffee Company, S.A. If Don Marcos Coffee Company, S.A. terminated the Distributorship Agreement, it would be difficult to find a replacement distributor and our operations would suffer. Dependence on Major Customers We are not dependent on any one customer for a substantial portion of our sales of any product. Intellectual Property We own the registered trademark, Don Marcos, registration number 2559462, registered on April 9, 2002 with the U.S. Patent and Trademark Office.At this time, we do not have any other trademark, copyright or patent protection. Employees As of the date hereof, we have three full-time employees.We plan to hire independent contractors on an “as needed” basis only.We have no collective bargaining agreements with our employees.We believe that our employee relationships are satisfactory. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2. PROPERTIES Our office encompasses 800 square feet located in downtown Ft. Lauderdale, Florida in a building owned by Hudson Capital Group.Our management believes these premises are in good condition.Hudson Capital Group allows us to use this space free of charge.Although Hudson Capital Group can revoke our right to use this space at any time, we have been informed by its principal, Steven W. Hudson, that Hudson Capital Group intends to allow us to continue using the space free of charge for the foreseeable future.However, should we be evicted from the space, we would need to relocate to new facilities and may lack the funds to do so. 3 ITEM 3. LEGAL PROCEEDINGS To the best knowledge of management, there are no litigation matters pending or threatened against us. ITEM 4. (REMOVED AND RESERVED) PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Market for Common Equity Our common stock is currently quoted on the Over-The-Counter Bulletin Board under the Symbol “DNMO.”Our common stock was first eligible for quotation on the Over-the-Counter Bulletin Board on March 5, 2008.The last sale price of our common stock was $0.10 per share on March 28, 2008, without retail mark-up, mark-down or commissions. The above quotations are inter-dealer quotations from market makers of our common stock.At certain times the actual closing or opening quotations may not represent actual trades that took place. Holders As of March 31, 2011, there were 86 shareholders holding certificated securities.We act as our own transfer agent. Dividends We have paid no dividends on our common stock since inception and do not anticipate or contemplate paying cash dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans None. Recent Sales of Unregistered Securities None. 4 ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion and analysis should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this Report. Overview We were incorporated on May 11, 1999 in the state of Florida to be the sole importer and distributor of Don Marcos® Coffee. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, and expenses.In consultation with our Board of Directors, we have identified several accounting principles that we believe are key to understanding of our financial statements.These important accounting policies require management's most difficult, subjective judgments. Development Stage Enterprise We are a development stage enterprise, as defined ASC 915, “Accounting and Reporting By Development Stage Enterprises.” Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Income Taxes Provisions for income taxes are based on taxes payable or refundable for the current year and deferred taxes on temporary differences between the amount of taxable income and pretax financial income and between the tax bases of assets and liabilities and their reported amounts in the financial statements.Deferred tax assets and liabilities are included in the financial statements at currently enacted income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled as prescribed in ASC 740, “Accounting for Income Taxes.”As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. 5 Net Loss per Share We adopted ASC 260, “Earnings Per Share” that requires the reporting of both basic and diluted earnings (loss) per share.Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding for the period.Diluted earnings (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock.In accordance with ASC 260, any anti-dilutive effects on net income (loss) per share are excluded. Inventory Inventory is stated at the lower of cost (determined by the first-in, first-out method), or market.Inventories are adjusted for estimated obsolescence and written down to net realizable value based upon estimates of future demand, technology developments, and market conditions. Stock Issued for Non-Cash Transactions It is our policy to value stock issued for non-cash transactions, such as services, at the fair market value of the goods or services received or the consideration granted, whichever is more readily determinable, at the date the transaction is negotiated. There were no shares of common stock issued for services during the years ended December 31, 2010 and 2009. Going Concern Our financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.Our ability to continue as a going concern is dependent upon our ability to locate sources of capital, and attain future profitable operations.Our management is currently initiating their business plan.The accompanying financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. Stock Based Compensation We adopted ASC 718, Share Based Payment, under the modified-prospective transition method on January1, 2006.ASC 718 requires companies to measure and recognize the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair-value.Share-based compensation recognized under the modified-prospective transition method of ASC 718 includes share-based compensation based on the grant-date fair-value determined in accordance with the original provisions of ASC 718, for all share-based payments granted prior to and not yet vested as of January1, 2006 and share-based compensation based on the grant-date fair-value determined in accordance with ASC 718 for all share-based payments granted after January1, 2006.ASC 718 eliminates the ability to account for the award of these instruments under the intrinsic value method prescribed by the Accounting Principles Board, and allowed under the original provisions of SFAS No.123.Prior to the adoption of SFAS No.123R, we accounted for our stock option plans using the intrinsic value method in accordance with the provisions of APB Opinion No.25 and related interpretations. 6 Stock-based compensation represents the cost related to stock-based awards granted to employees.We measure stock-based compensation cost at grant date, based on the estimated fair value of the award, and recognizes the cost as expense on a straight-line basis (net of estimated forfeitures) over the employee requisite service period.We estimate the fair value of stock options using a Black-Scholes valuation model.The expense is recorded in operating expenses in the condensed statements of operations. Results of Operations You should read the selected financial data set forth below along with our discussion and our financial statements and the related notes.We have derived the financial data from our audited financial statements.We believe the financial data shown in the table below include all adjustments consisting only of normal recurring adjustments, that we consider necessary for a fair presentation of such information.Operating results for the period are not necessarily indicative of the results that may be expected in the future. Year Ended Year Ended December 31, December 31, Increase/ 2010 (Audited) 2009 (Audited) (Decrease) Revenue $ $ $ ) Operating expenses $ ) Net (loss) ( 34,640
